Citation Nr: 0842509	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-37 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
2005 for the grant of service connection for tinnitus.  

2.  Whether an RO rating decision issued in March 1971 was 
clearly and unmistakably erroneous insofar as it did not 
address service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active service from October 1966 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision that 
granted service connection for tinnitus effective on April 
11, 2005.  

The veteran's Substantive Appeal asserted that an earlier 
effective date was warranted because a March 1971 rating 
decision by the RO contained clear and unmistakable error 
(CUE).  

The RO developed the CUE claim and issued a rating decision 
in April 2007 that denied the veteran's claim for CUE.  The 
veteran thereafter submitted a timely appeal regarding the 
CUE claim.  

The veteran testified before the undersigned Veterans Law 
Judge is a videoconference hearing from the RO in October 
2008.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran's original claim for disability compensation, 
filed in December 1970, did not formally request service 
connection for tinnitus.  

3.  The RO issued a rating decision in March 1971 that 
granted service connection for bilateral hearing loss and did 
not address the matter of service connection for tinnitus; 
the veteran did not timely appeal from that decision.  

4.  There were no unresolved formal or informal claims of 
service connection for tinnitus prior to that presented on 
April 11, 2005.  

5.  The veteran has not identified an error of fact or law in 
the March 1971 RO decision that compels a conclusion, to 
which reasonable minds could not differ, that the results 
would have been manifestly different.  



CONCLUSIONS OF LAW

1.  The RO's decision in March 1971 is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  

2.  April 11, 2005, the date of the veteran's original claim, 
is the earliest date assignable for the grant of service 
connection for tinnitus by operation of law.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.400 (2008).  

3.  As the veteran has failed to raise a valid claim of CUE 
in the March 1971 decision based on the claimed failure of 
the RO to adjudicate a claim for service connection for 
tinnitus.  38 C.F.R. § 3.105(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

VCAA is not applicable to when issue is CUE.  38 C.F.R. § 
20.1411 (c) and (d).   The VCAA applies to the other issue 
herein decided, entitlement to earlier effective date for 
service connection for tinnitus.  

In March 2006 the RO sent the veteran a letter advising him 
that if his claim for service connection was granted the 
beginning effective date would generally be based on when VA 
received the claim and when the evidence showed a level of 
disability supporting a certain rating under the rating 
schedule or other applicable standards, although if the claim 
was filed within one year of separation from the military 
entitlement would be from the day following separation.  The 
veteran had an opportunity to respond prior to the issuance 
of the rating decision in May 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for earlier effective date and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

An RO letter in May 2005 advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency, to include military and VA records and records from 
the Social Security Administration (SSA). The letter stated 
that VA would make reasonable efforts to get evidence and 
records not held by a Federal department or agency.  

The letter also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  

The letters specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran before the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was returned to the Board for further 
appellate review.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that VA notice must include 
information regarding the effective date that may be 
assigned.  This was accomplished by the March 2006 letter.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service treatment record (STR) and VA 
treatment record have been obtained and associated with the 
claims file.  The veteran has identified no other VA or non-
VA medical providers as having relevant documents.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
medical providers or other entities having existing records 
that should be obtained before the claim is adjudicated.  

The veteran already has service connection for tinnitus, so 
diagnosis and degree of severity are not relevant to the 
issue on appeal.  To afford the veteran a VA examination at 
this point would produce no evidence of benefit to the 
veteran in supporting his claims on appeal; remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, the veteran has been afforded a hearing before the 
Board at which he presented oral argument in support of his 
claims. Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board proceeding, at this 
juncture, with an appellate decision on the claims herein 
decided.  


II.  Factual Background

The veteran was discharged from service in November 1970.  
There is no indication in his STR of any complaint of 
tinnitus or of any ringing or buzzing sensation in the ears 
during service.  

The veteran submitted an original claim for VA compensation 
in December 1970, one month after his discharge from service.  
The veteran requested compensation for a high-frequency 
hearing impairment; he did not claim or cite tinnitus or any 
ringing or buzzing sensation in the ears.  

The veteran had a VA hearing examination in February 1971 
during which he complained of occasional ringing in the ears, 
usually when around loud noises.  The examiner diagnosed 
bilateral sensorineural deafness, moderate in severity; the 
examiner made no comment regarding tinnitus.  

The RO issued a rating decision in March 1971 granting 
service connection for high frequency hearing loss and 
assigning a noncompensable (no percent) rating.  The March 
1971 rating decision is silent in regard to tinnitus.  The 
veteran was notified of the decision by a letter in March 
1971; he did not appeal.  

The veteran submitted a claim for increased rating for 
service-connected hearing loss in November 1981.  The RO 
continued the current rating in a letter decision issued in 
February 1982; the veteran did not appeal.  Nothing in the 
veteran's request or the RO's decision alludes to a current 
claim of service connection for tinnitus or for ringing or 
buzzing in the ears.  

The veteran submitted a request for an increased rating for 
his service-connected hearing loss in September 1992.  He had 
a VA audiological evaluation in November 1992 when he 
reported continuing ear blockage; the examiner diagnosed 
defective hearing, sensorineural.  

The RO issued a rating decision in December 1992 continuing 
the current rating; the veteran was notified of the decision 
by a letter in December 1992 but did not appeal.  Nothing in 
the veteran's request, the VA examination, or the RO's rating 
decision alludes to a claim for service connection for 
tinnitus or for ringing or buzzing in the ears.  

In April 2005, the veteran submitted a request for increased 
compensation for the service-connected hearing loss; he also 
requested service connection for tinnitus.  The Board notes 
at this point that this is the first formal claim of record 
for service connection for tinnitus.  

The veteran had a VA audiological evaluation in June 2005 
when he complained of tinnitus.  The audiologist diagnosed 
intermittent bilateral tinnitus due to noise exposure, and 
stated in an addendum in June 2005 that the etiology of the 
tinnitus was consistent with the reported post-military noise 
exposure and therefore less likely related to military 
service.  

The RO issued a rating decision in July 2005 continuing the 
current rating for the service-connected hearing loss and 
denying service connection for tinnitus.  (The veteran's 
successful appeal in regard to the July 2005 rating decision 
resulted in the issuance of the May 2006 rating decision on 
appeal, which granted service connection for tinnitus 
effective from receipt of the claim in April 2005).  

The VA audiologist who has performed the evaluation in June 
2005 reviewed the record in view of the veteran's history of 
acoustic trauma as a helicopter door gunner in service.  

The audiologist issued another addendum opinion in November 
2005 asserting that because the veteran had reported only 
"intermittent" tinnitus during evaluation in February 1971 
it remained less likely that the tinnitus was related to 
military service.  

The veteran testified before the RO's Decision Review Officer 
(DRO) in March 2006 in regard to his claim for service 
connection for tinnitus.  Relevant to his claim for earlier 
effective date, he testified that the VA audiologist had 
misquoted him, insofar as he actually had tinnitus since 
discharge from service rather than just the last three years, 
and insofar as he did not have significant acoustic trauma 
after discharge from service.  

The veteran testified that he did not previously pursue a 
claim for service connection for tinnitus because he was not 
even aware until recently what "tinnitus" is, or that 
tinnitus was compensable by VA.  

The veteran had another VA audiological evaluation in May 
2005.  The audiologist stated an opinion, based on 
examination and upon review of the veteran's testimony, that 
there had been a previous miscommunication between the 
veteran and the audiologist who performed the evaluation in 
June 2005, and that it was at least as likely as not that the 
veteran's current tinnitus began in 1971 and was related to 
military service.  

As a result of the new VA audiological evaluation the RO 
issued the May 2006 rating decision on appeal that granted 
service connection for tinnitus effective from April 11, 
2005.  

The veteran testified in October 2008 that he experienced 
tinnitus in service and informed the VA examiner in February 
1970 that he was currently experiencing tinnitus.  

The veteran indicated that he did not pursue separate service 
connection for tinnitus prior to 2005 because he thought that 
hearing loss and tinnitus were a single disability at the 
time of his first VA examination in February 1970.  



III.  Analysis

Entitlement to earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007) (emphasis 
added).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2007) (emphasis 
added).  

Specific to claims received after a final disallowance, the 
effective date of service connection is the date of receipt 
of the new claim or the date the entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii) (emphasis added).  

There is no indication of any formal claim of service 
connection for tinnitus prior to April 11, 2005.  However, 
the veteran contends that the notation of "intermittent 
tinnitus" by the VA audiological evaluator in February 1971 
constitutes an informal claim supporting an earlier effective 
date.  

A VA medical examination report will be accepted as an 
informal claim for increased benefits once a formal claim for 
pension or compensation has been allowed, or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability was not compensable in degree, 
or in the case of a retired member of the uniformed services 
whose formal claim for compensation or pension had been 
disallowed because of receipt of retirement pay, or for a 
claim of pension previously denied for the reason that the 
disability was not permanently and totally disabling.  38 
C.F.R. § 3.157(b).  

However, the provisions of 38 C.F.R. § 3.157(b) apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).  

There is no indication in this case that the veteran filed a 
formal request for service connection for tinnitus within one 
year after the VA examination in February 1971.  Accordingly, 
that examination does not constitute an informal claim for 
service connection under 38 C.F.R. § 3.157(b).  

The Board notes in this regard that, before VA can adjudicate 
an original claim for benefits the claimant must submit a 
written document identifying the benefit sought and 
expressing some intent to seek it.  Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 
(1998).  

The veteran separately contends that an earlier effective 
date is warranted because of a change to VA regulations in 
March 1976.  Prior to March 1976, tinnitus when related to 
disease of the ear was noncompensable under 38 C.F.R. 
§ 4.84(b), Diagnostic Code (DC) 6260; compensable rating for 
tinnitus required association with either brain trauma or 
cerebral arteriosclerosis under 38 C.F.R. § 4.124(a), DCs 
8045 or 8046.  From March 1976 compensation might be granted 
for persistent or recurrent tinnitus as a disease of the ear 
under 38 C.F.R. § 4.87, DC 6260.  

A "liberalizing law" is one that creates a new basis for 
entitlement to benefits.  If a claim is reviewed within one 
year of the effective date of a liberalizing law, benefits 
may be authorized from the date of the law; if a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of the request.  38 C.F.R. § 3.114(a).  

The intent of these provisions is to compensate claimants who 
might have been unaware, or less diligent in filing claims 
for benefits to which they were otherwise entitled by 
enactment of the liberalizing legislation.  McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997).  

However, the Federal Circuit has found that the statutory 
authority to grant benefits one year prior to the date of an 
administrative determination of entitlement can refer only to 
those cases in which the veteran had previously filed a claim 
that had been decided against the veteran.  McCay, id.  
 
In this case, there was no previous claim by the veteran for 
service connection for tinnitus and no denial thereof by the 
RO.  Accordingly, retroactive entitlement to service 
connection under 38 C.F.R. § 3.114(a) is not for application.  

The Board has carefully considered the veteran's 
correspondence to VA and his testimony before the Board.  
Nothing therein demonstrates  that the veteran had an 
unresolved formal or informal claim for service connection 
for tinnitus pending at the time of his claim in April 2005.  
Accordingly, nothing in his correspondence or his testimony 
establishes a basis for awarding an earlier effective date 
for service connection.  

Based on this evidence and analysis, the Board finds that the 
veteran has not presented any basis under which an effective 
date earlier than April 11, 2005 for service connection for 
tinnitus may be assigned. 

The veteran has asserted on several occasions that he did not 
know until fairly recently that tinnitus is a disorder for 
which service connection can be granted.  He accordingly 
appears to be arguing in equity that VA somehow failed to 
advise him of a disorder for which he might be compensated, 
and that he would have submitted a timely claim but for VA's 
alleged failure.  

VA has a duty to consider a claim under all theories of 
entitlement.  VA must fully and sympathetically develop a 
veteran's claim to its optimum, which requires VA to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board also observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury that has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


Clear and unmistakable error (CUE)

CUE is fundamentally different from any other kind of action 
in the VA adjudicatory process.  

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 (1993).  

There is a three-pronged test for CUE: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort "which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made"; (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992)(en banc).  

Each specific theory underlying an attack on a final decision 
would necessarily constitute a separate claim.  Andre v. 
West, 14 Vet. App. 7, 10 (2000).  

The veteran cites the February 1971 VA audiological 
evaluation that documented a current complaint of 
"intermittent tinnitus."  The veteran asserts that the RO's 
failure in March 1971 to either grant service connection for 
tinnitus or to develop the claim constitutes CUE.  
 
The report of the February 1971 VA audiological evaluation 
was referenced in the March 1971 rating decision, so it 
cannot be asserted that the correct facts, as they were known 
at the time, were not before the adjudicator.  The remaining 
basis for possible error in the first "prong" of the test 
for CUE is whether the statutory/regulatory provisions extant 
at that time were not correctly applied.  

The veteran has not shown how the RO's failure to adjudicate 
a claim of service connection for tinnitus in the March 1971 
rating decision represents a failure to apply the 
statutory/regulatory provisions extent at that time.  

As noted in detail hereinabove, the veteran had not claimed 
service connection for tinnitus at the time of the 
audiological evaluation or rating decision in question; there 
is accordingly no demonstrable error in the RO's failure to 
adjudicate such a claim in the March 1971 rating decision.  

The RO's cited "error" is at most a breach of the duty to 
assist (i.e., failure to develop a newly-raised informal 
claim for service connection).  Breach of the duty to assist 
cannot constitute CUE because such a breach creates only an 
incomplete rather than an incorrect record.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  
 
The Board notes in this regard that the Federal Circuit's 
decision in Hayre v. West, 188  F.3d 1327 (1999) held that 
"grave procedural error" can render a VA decision non-
final.  However, that decision was overruled in pertinent 
part by Cook v. Principi, 318 F.3d 1327 (Fed. Cir. 2002), 
which held that a breach of duty to assist cannot constitute 
CUE.  

As there is no "error" the two other "prongs" of the CUE 
analysis are not reached (i.e., whether such error was 
"undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made, and whether such error was based on the record 
and law that existed at the time of the adjudication in 
question).  

Based on this analysis, the Board finds that the March 1971 
RO rating decision was not clearly and unmistakably erroneous 
insofar as it failed to award service connection for 
tinnitus.  

The "benefit of the doubt rule" does not apply to CUE 
claims.	  38 C.F.R. § 20.1411 (a) and (b).  




ORDER

An effective date earlier than April 11, 2005 for service 
connection for tinnitus is denied.  

As a valid claim of clear and mistakable error in the March 
1971 rating decision has not been presented, the appeal to 
this extent is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


